Judge O’Rear
delivered a dissenting opinion:
I have always been of the opinion that the Legislature intended by the statute quoted to exempt to a debtor not exceeding $1,000 worth of his1 own land, which may be occupied by him and his family as a homestead. I do not see that it could matter to the creditor whether the debtor’s exempted homestead consisted in the fee or the life estate. *759The question is not bow much enjoyment tbe debtor may get out of bis property, but wbat value of property shall be exempted to bim from liability for bis debts. I therefore respectfully dissent from tbe majority opinion in this case. Petition for rehearing by appellee overruled.